            Case 1:18-cv-11963-DLC Document 7 Filed 11/02/18 Page 1 of 1



UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS
---------------------------------------------------------------x

STERLING SUFFOLK RACECOURSE, LLC,                              :   Docket No. 18-cv-11963-DLC
                                                               :
                           Plaintiff,                          :
                                                               :
         v.                                                    :
                                                               :
WYNN RESORTS, LTD; WYNN MA, LLC;                               :   NOTICE OF VOLUNTARY
STEPHEN WYNN; KIMMARIE SINATRA;                                :   DISMISSAL PURSUANT TO
MATTHEW MADDOX; PAUL LOHNES                                    :   F.R.C.P. 41(a)(1)(A)(i)
And FBT EVERETT REALTY, LLC,                                   :
                                                               :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------x

        Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, the plaintiff

Sterling Suffolk Racecourse LLC hereby gives notice that the above-captioned action is

voluntarily dismissed, without prejudice, against the defendant Paul Lohnes and continues

against all other named defendants.

Dated: November 2, 2018                              DONOHUE & ASSOCIATES

                                            By:      _/s/ Joseph R. Donohue_______________________
                                                     Joseph R. Donohue (BBO# 547320)
                                                     The Charlestown Navy Yard
                                                     Shipway Place Unit C2
                                                     Boston, Massachusetts 02129
                                                     Telephone: (508) 641-8848
                                                     Email: jrdonohuelaw@gmail.com

                                                     Steven G. Storch (to seek admission pro hac vice)
                                                     STORCH AMINI PC
                                                     2 Grand Central Tower
                                                     140 East 45th Street, 25th Floor
                                                     New York, NY 10017
                                                     Telephone: (212) 490-4100
                                                     Email: sstorch@storchamini.com

                                                     Attorneys for Plaintiff
                                                     Sterling Suffolk Racecourse, LLC
